Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21

Liberato P. Verderame
EDELSON LECHTZIN LLP
(ID# 032251997)

3 Terry Drive, Suite 205
Newtown, PA 18940

Tel: (215) 867-2399

Fax: (267) 685-0676
lverderame@edelson-law.com

Attorneys for Plaintiffs and the Proposed Classes

{Additional Counsel on Signature Page]

Page 1 of 26 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

 

NAJAH A. HENRY, CHANEL J. CIVIL ACTION
JACKSON, ALEXIS DIAS, HOLLY
BUFFINTON and CONSTANCE
VENABLE, individually and on behalf of all | CASE NO.:
others similarly situated,
CLASS ACTION COMPLAINT
Plaintiffs,
JURY TRIAL DEMANDED
v.
GERBER PRODUCTS COMPANY (d/b/a
Nestlé Nutrition, Nestlé Infant Nutrition, or
Nestlé Nutrition North America),
Defendant.
CLASS ACTION COMPLAINT

Plaintiffs NAJAH A. HENRY, CHANEL J. JACKSON, ALEXIS DIAS, HOLLY

BUFFINTON, and CONSTANCE VENABLE ( each a “Plaintiff” and collectively ‘Plaintiffs”) on

behalf of themselves and all others similarly situated, by their undersigned attorneys, against

Defendant, GERBER PRODUCTS COMPANY (d/b/a Nestlé Nutrition, Nestlé Infant Nutrition,

or Nestlé Nutrition North America) (hereafter “Gerber’), allege the following based upon personal

knowledge as to themselves and their own action, and, as to all other matters, allege, upon

information and belief and investigation of their counsel, as follows:
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 2 of 26 PagelD: 2

INTRODUCTION

1. This is a consumer class action brought individually by Plaintiffs and on behalf of
all persons in the below-defined proposed Classes, all of whom purchased one or more baby foods
manufactured by Gerber. !

2. Gerber claims to be “the world’s most trusted name in baby food.”
http://www.gerber.com/nestle_nutrition/default.aspx. Gerber offers more than 190 products in 80
countries, with labeling in 16 languages. Defendant purchased the Gerber brand in 2007 for $5.5
billion in cash. Gerber reportedly controls between 70 and 80 percent of the baby food market in
the United States.

3. Gerber does not list heavy metals as an ingredient on the Products’ label nor does
it warn of the potential presence of heavy metals in the Products.

4. Unbeknown to Plaintiffs and members of the proposed Classes, and contrary to the
representations on the Products’ label, the Products contain heavy metals, including arsenic,
cadmium, and lead at levels above what is considered safe for babies, which, if disclosed to
Plaintiffs and members of the proposed Classes prior to purchase, would have caused Plaintiffs
and members of the proposed Classes not to purchase or consume the Products.

5. As a result, the Products’ labeling is deceptive and misleading.

 

 

| The purchased products are: Gerber Toddler Mashed Potatoes & Gravy with Roasted Chicken Meal,
Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat Sauce
Meal, Gerber Toddler Spiral Pasta in Turkey, Meat Sauce Meal, Gerber Toddler Pick-ups Chicken &
Carrot Ravioli Meal, Gerber Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Sitter 2nd Foods
Turkey Rice Dinner Plastic Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber
Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber Sitter 2nd Foods Apple Chicken Dinner Plastic
Tub, Gerber Sitter 2nd Foods Vegetable Beef Dinner Plastic Tub, Gerber Toddler Mashed Potatoes &
Gravy with Roasted Chicken Meal, Gerber Toddler Pick-ups Chicken & Carrot Ravioli Meal, Gerber
Toddler Spaghetti Rings in Meat Sauce Meal, Gerber Toddler Spiral Pasta in Turkey Meat Sauce Meal,
and Gerber Sitter 2nd Foods Turkey Rice Dinner Plastic Tub (the “Products”).
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 3 of 26 PagelD: 3

6. Plaintiffs and the members of the proposed Classes, as defined below, thus bring
claims for consumer fraud and seek damages, injunctive and declaratory relief, interest, costs, and
attorneys’ fees.

THE PARTIES

7. Plaintiff Najah A. Henry is a resident of the Commonwealth of Pennsylvania, and
purchased Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Henry saw
Defendant’s nutritional claims on the packaging which she relied on in deciding to purchase the
Baby Foods. During that time, based on Defendant’s material omissions and the false and
misleading claims, warranties, representations, advertisements and other marketing by Defendant,
Plaintiff Henry was unaware that the Baby Foods contained any level of heavy metals, chemicals,
or toxins, and would not have purchased the food if that was fully disclosed, or she would not have
paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Henry was
injured by paying a premium for the Baby Foods that have no or de minimis value—or whose
value was at least less than what she paid for the Baby Food—based on the presence of the alleged
heavy metals, chemicals, and toxins.

8. Plaintiff Chanel J. Jackson is a resident of the Commonwealth of Pennsylvania, and
purchased Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Jackson saw
Defendant’s nutritional claims on the packaging which she relied on in deciding to purchase the
Baby Foods. During that time, based on Defendant’s omissions and the false and misleading
claims, warranties, representations, advertisements and other marketing by Defendant, Plaintiff
Jackson was unaware that the Baby Foods contained any level of heavy metals, chemicals or
toxins, and would not have purchased the food if that was fully disclosed, or she would not have

paid as much for the Baby Foods if that information was fully disclosed. Plaintiff Jackson was
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 4 of 26 PagelD: 4

injured by paying a premium for the Baby Foods that have no or de minimis value—or whose
value was at least less than what she paid for the Baby Food—based on the presence of the alleged
heavy metals, chemicals, and toxins.

9. Plaintiff Alexis Dias is a resident of the State of Rhode Island, and purchased
Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Dias saw Defendant’s
nutritional claims on the packaging which she relied on in deciding to purchase the Baby Foods.
During that time, based on Defendant’s omissions and the false and misleading claims, warranties,
representations, advertisements and other marketing by Defendant, Plaintiff Dias was unaware that
the Baby Foods contained any level of heavy metals, chemicals or toxins, and would not have
purchased the food if that was fully disclosed, or she would not have paid as much for the Baby
Foods if that information was fully disclosed. Plaintiff Dias was injured by paying a premium for
the Baby Foods that have no or de minimis value—or whose value was at least less than what she
paid for the Baby Food—based on the presence of the alleged heavy metals, chemicals, and toxins.

10. Plaintiff Holly Buffinton is a resident of the State of Rhode Island, and purchased
Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Buffinton saw Defendant’s
nutritional claims on the packaging which she relied on in deciding to purchase the Baby Foods.
During that time, based on Defendant’s omissions and the false and misleading claims, warranties,
representations, advertisements and other marketing by Defendant, Plaintiff Buffinton was
unaware that the Baby Foods contained any level of heavy metals, chemicals or toxins, and would
not have purchased the food if that was fully disclosed, or she would not have paid as much for
the Baby Foods if that information was fully disclosed. Plaintiff Buffinton was injured by paying

a premium for the Baby Foods that have no or de minimis value—or whose value was at least less
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 5 of 26 PagelD: 5

than what she paid for the Baby Food—based on the presence of the alleged heavy metals,
chemicals, and toxins.

11. Plaintiff Constance Venable is a resident of the State of Tennessee, and purchased
Defendant’s Baby Foods. Prior to purchasing the Baby Foods, Plaintiff Venable saw Defendant’s
nutritional claims on the packaging which she relied on in deciding to purchase the Baby Foods.
During that time, based on Defendant’s omissions and the false and misleading claims, warranties,
representations, advertisements and other marketing by Defendant, Plaintiff Venable was unaware
that the Baby Foods contained any level of heavy metals, chemicals or toxins, and would not have
purchased the food if that was fully disclosed, or she would not have paid as much for the Baby
Foods if that information was fully disclosed. Plaintiff Venable was injured by paying a premium
for the Baby Foods that have no or de minimis value—or whose value was at least less than what
she paid for the Baby Food—based on the presence of the alleged heavy metals, chemicals, and
toxins.

12. Defendant Gerber Products Company, also doing business as Nestlé Nutrition,
Nestlé Infant Nutrition, or Nestlé Nutrition North America, is a Michigan corporation with its
headquarters located in Florham Park, New Jersey.

JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction under the Class Action Fairness Act of
2005 (hereinafter referred to as “CAFA”) codified as 28 U.S.C. § 1332(d)(2) because the claims
of the proposed Class Members exceed $5,000,000 and because Defendant is a citizen of a

different state than most proposed Class Members.
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 6 of 26 PagelD: 6

14. This Court has personal jurisdiction over Defendant because Defendant regularly
sells and markets products, and conducts business, in this District and/or under the stream of
commerce doctrine by allowing products to be sold in this District, including the Products.

15. Venue is proper in this Court because a substantial portion of the events complained
of herein took place in this District, and this Court has jurisdiction over the Defendant.
Furthermore, Defendant is headquartered in this District.

FACTUAL ALLEGATIONS

16. Defendant manufactures, distributes, promotes, offers for sale, and sells the
Products, both in the past and currently. Defendant has advertised and continues to advertise the
Products through television commercials, print advertisements, point-of-sale displays, product
packaging, Internet advertisements, and other promotional materials.

17. An investigation by the U.S. House of Representatives Subcommittee on Economic
and Consumer Policy revealed that baby foods manufactured by Gerber are “tainted with
significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.””

18. Exposure to heavy metals causes permanent decreases in IQ, diminished future
economic productivity, and increased risk of future criminal and antisocial behavior in children.
Toxic heavy metals endanger infant neurological development and long-term brain function. Lead
and arsenic are heavy metals known to cause a wide spectrum of adverse outcomes in pregnancy
such as abortions, retarded growth at the intrauterine cavity, skeletal deformities, malformations
and retarded development especially of the nervous system.

19. Specifically, the Subcommittee found that:

 

 

2 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report, “Baby
Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb. 4, 2021).
Case 2:21-cv-05864-CCC-MF Document 1 Filed 03/19/21 Page 7 of 26 PagelD: 7

a. Gerber used high arsenic ingredients, using 67 batches of rice flour that had
tested over 90 ppb inorganic arsenic;

b. Gerber used an ingredient, conventional sweet potatoes, with 48 ppb lead.
Gerber also used twelve other batches of sweet potato that tested over 20
ppb for lead, the EU’s lenient upper standard. The results for its sweet
potatoes and juices demonstrated its willingness to use ingredients that
contained dangerous lead levels;

c. Gerber does not test all of its ingredients for cadmium. Of those it does test,
it accepts ingredients with high levels of cadmium. Gerber used multiple
batches of carrots containing as much as 87 ppb cadmium, and 75% of the
carrots Gerber used had more than 5 ppb cadmium— the EPA’s drinking
water standard;

d. Gerber rarely tests for mercury in its baby foods.

e. Gerber’s policy is to test only ingredients, and not its final product(s)
According to the Subcommittee, that policy “recklessly endangers babies
and children and prevents the companies from ever knowing the full extent
of the danger presented by their products.” Finished baby foods have more
toxic ingredients than their ingredients alone. This means that only testing
ingredients gives the false appearance of lower-than-actual toxic heavy
metal levels.

20. These results are multiples higher than allowed under existing regulations for other
products. For example, the Food and Drug Administration has set the maximum allowable levels

in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb cadmium, and the Environmental
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 8 of 26 PagelD: 8

Protection Agency has capped the allowable level of mercury in drinking water at 2 ppb. The test
results of baby foods and the ingredients therein eclipse those levels: including results up to 91
times the arsenic level, up to 177 times the lead level, up to 69 times the cadmium level, and up to
5 times the mercury level.

21. Young children are particularly vulnerable to lead because the physical and
behavioral effects of lead occur at lower exposure levels in children than in adults. A dose of lead
that would have little effect on an adult can have a significant effect on a child. In children, low
levels of exposure have been linked to damage to the central and peripheral nervous system,
learning disabilities, shorter stature, impaired hearing, and impaired formation and function of
blood cells.’

22. | EPA has set the maximum contaminant level goal for lead in drinking water at zero
because lead is a toxic metal that can be harmful to human health even at low exposure levels.
Lead is persistent, and it can bioaccumulate in the body over time.*

23. The Agency for Toxic Substances and Disease Registry states that there may be no
threshold for lead with regards to developmental impact on children. “In other words, there are no
safe limits for Pb.”°

CLASS ACTION ALLEGATIONS

24. Plaintiffs bring this action individually and on behalf of all other persons similarly

situated pursuant to Federal Rule of Civil Procedure 23. The class definition(s) may depend on

the information obtained throughout discovery. Notwithstanding, at this time, Plaintiffs bring this

 

 

3 See https://www.cdc.gov/nceh/lead/prevention/pregnant.htm.

* See https://www.epa.gov/ground-water-and-drinking-water/basic-information-about-lead-drinking-
water.

° G, Schwalfenberg, I. Rodushkinb, S.J. Genuis, “Heavy metal contamination of prenatal vitamins,”
Toxicology Reports 5 at 392 (2018).
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 9 of 26 PagelD: 9

action and seek certification of the following proposed Class: All persons within the United States
who purchased and consumed the Products from the beginning of any applicable limitations period
through the date of class certification (the “National Class” or the “Class”).

25. Plaintiffs also seek certification of the following subclasses:

a. All persons in the Commonwealth of Pennsylvania who purchased and
consumed the Products from the beginning of any applicable limitations
period through the date of class certification, (the “Pennsylvania subclass’)

b. All persons in the State of Rhode Island who purchased and consumed the
Products from the beginning of any applicable limitations period through
the date of class certification, (the “Rhode Island subclass”).

26. Excluded from the proposed Classes are the Defendant, and any entities in which
the Defendants have controlling interest, the Defendant’s agents, employees and their legal
representatives, any Judge to whom this action is assigned and any member of such Judge’s staff
and immediate family, and Plaintiffs’ counsel, their staff members, and their immediate family.

27. Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as
would be used to prove those elements in individual actions alleging the same claims.

28. Numerosity — Federal Rule of Civil Procedure 23(a)(1). The members of the
Classes are so numerous that their individual joinder herein is impracticable. On information and
belief, members of the Classes number in the thousands to tens of thousands. The number of
members in the Classes is presently unknown to Plaintiffs but may be verified by Defendant’s
records. Members of the Classes may be notified of the pendency of this action by mail, email,

Internet postings, and/or publication.
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 10 of 26 PagelD: 10

29. Commonality and Predominance — Federal Rule of Civil Procedure 23(a)(2) and
23(b)(3). Common questions of law and fact exist as to all members of the Classes and
predominate over questions affecting only individual members of the Classes. Such common
questions of law or fact include, but are not limited to, the following:

a. Whether the Products contain dangerous levels of heavy metals;

b. Whether the marketing, advertising, packaging, labeling, and other promotional
materials for the Products are deceptive;

c. Whether Defendant’s actions violate the state consumer fraud statutes invoked
below;

d. Whether Defendant’s actions constitute common law fraud;

e. Whether Plaintiffs and Members of the Classes were damaged by Defendant’s
conduct;

f. Whether Defendant was unjustly enriched at the expense of Plaintiffs and Class
Members; and

g. Whether Plaintiffs and Class Members are entitled to injunctive relief.

30. Typicality — Federal Rule of Civil Procedure 23(a)(3). The claims of the named
Plaintiffs are typical of the claims of other Members of the Classes. All Members of the Classes
were comparably injured by Defendant’s conduct described above, and there are no defenses
available to Defendant that are unique to Plaintiffs or any particular Class members.

31. | Adequacy of Representation — Federal Rule of Civil Procedure 23(a)(4). Plaintiffs
are adequate Class representatives because their interests do not conflict with the interests of other
Class Members; they have retained class counsel competent to prosecute class actions and

financially able to represent the Classes.

10
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 11 of 26 PagelD: 11

32. Declaratory and Injunctive Relief — Federal Rule of Civil Procedure 23(b)(2).
Defendants have acted or refused to act on grounds generally applicable to Plaintiffs and the other
Class Members, thereby making appropriate final injunctive relief and declaratory relief, as
described below, with respect to the Class Members as a whole. In particular, Plaintiffs seek to
certify a Class to enjoin Defendants from selling or otherwise distributing baby foods until such
time that Defendants can demonstrate to the Court’s satisfaction that its baby foods are accurately
labeled.

33. Superiority — Federal Rule of Civil Procedure 23(b)(3). A class action is superior
to any other means of adjudication for this controversy. It would be impracticable for Members
of the Classes to individually litigate their own claims against Defendant because the damages
suffered by Plaintiffs and the Members of the Classes are relatively small compared to the cost of
individually litigating their claims. Individual litigation would create the potential for inconsistent
judgments and delay and expenses to the court system. A class action provides an efficient means
for adjudication with fewer management difficulties and comprehensive supervision by a single

court.
CAUSES OF ACTION
COUNT I
Breach of Express Warranty Against Defendant on Behalf of the Class (or, alternatively, the
State Subclasses)
34. Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

35. | Defendant marketed and sold the Baby Foods into the stream of commerce with the

intent that the Baby Foods would be purchased by Plaintiffs and the Class.

11
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 12 of 26 PagelD: 12

36. | Defendant expressly warranted, advertised, and represented to Plaintiffs and the
Class that its Baby Foods are:

a. Natural;
b. Appropriate for certain “Stage[s]” of babies; and
c. “real food for babies”

37. Defendant made these express warranties regarding the Baby Foods’ quality,
ingredients, and fitness for consumption in writing through its website, advertisements, and
marketing materials and on the Baby Foods’ packaging and labels. These express warranties
became part of the basis of the bargain that Plaintiffs and the Class entered into upon purchasing
the Baby Foods.

38. Defendant’s advertisements, warranties, and representations were made in
connection with the sale of the Baby Foods to Plaintiffs and the Class. Plaintiffs and the Class
relied on Defendant’s advertisements, warranties, and representations regarding the Baby Foods
in deciding whether to purchase Defendant’s products.

39. Defendant’s Baby Foods do not conform to Defendant’s advertisements, warranties
and representations in that they:

a. Are not natural or suitable for consumption by human infants; and
b. Contain, or may contain, levels of various heavy metals and/or perchlorate;

40. Defendant was on notice of this breach as they were aware of the included heavy
metals and/or perchlorate in the Baby Foods and based on the public investigation by the Healthy
Babies Bright Futures report that showed its baby food products as unhealthy.

4]. Privity exists because Defendant expressly warranted to Plaintiffs and the Class

through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods were

12
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 13 of 26 PagelD: 13

healthy, natural, and suitable for consumption and by failing to make any mention of heavy metals,
perchlorate, and/or unnatural or other ingredients.

42. Asa direct and proximate result of Defendant’s conduct, Plaintiffs and the Class
have suffered actual damages in that they purchased Baby Foods that were worth less than the
price they paid and they would not have purchased at all had they known of the risk and/or presence
of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform to the
products’ labels, packaging, advertising, and statements.

43, Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,
attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s
failure to deliver goods conforming to their express warranties and resulting breach.

COUNT II
Breach of Implied Warranty of Merchantability Against Defendant on Behalf of the Class (or,
alternatively, the State Subclasses)

44, Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

45. Defendant is a merchant engaging in the sale of goods to Plaintiffs and the Class.

46. There was a sale of goods from Defendant to Plaintiffs and the Class.

47. At all times mentioned herein, Defendant manufactured or supplied the Baby
Foods, and prior to the time the Baby Foods were purchased by Plaintiffs and the Class, Defendant
impliedly warranted to them that the Baby Foods were of merchantable quality, fit for their
ordinary use (consumption by babies), and conformed to the promises and affirmations of fact
made on the Baby Foods’ containers and labels, including that the food was natural and safe and

appropriate for human infant consumption. Plaintiffs and the Class relied on Defendant’s promises

and affirmations of fact when they purchased the Baby Foods.

13
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 14 of 26 PagelD: 14

48. The Baby Foods were not fit for their ordinary use, consumption by babies, and did
not conform to Defendant’s affirmations of fact and promises as they contained, or were at risk of
containing, heavy metals, perchlorate, and/or unnatural or other ingredients or contaminants that
do not conform to the packaging.

49. The Baby Foods did not conform to Defendant’s affirmations of fact that they were
natural because they contained the chemical perchlorate.

50. | Defendant breached its implied warranties by selling Baby Foods that failed to
conform to the promises or affirmations of fact made on the container or label as each product
contained heavy metals, perchlorate, and/or unnatural or other ingredients or contaminants that do
not conform to the packaging.

51. Defendant was on notice of this breach, as it was aware of the heavy metals and/or
perchlorate included, or at risk, in the Baby Foods, and based on the public investigation by
Healthy Babies Bright Futures that showed Defendant’s baby food products as unhealthy and
contaminated.

52. Privity exists because Defendant impliedly warranted to Plaintiffs and the Class
through the warranting, packaging, advertising, marketing, and labeling that the Baby Foods were
natural, and suitable for consumption by babies, and by failing to make any mention of heavy
metals, perchlorate, and/or unnatural or other ingredients.

53. Asa direct and proximate result of Defendant’s conduct, Plaintiffs and the Class
have suffered actual damages in that they have purchased Baby Food that is worth less than the
price they paid and that they would not have purchased at all had they known of the presence or

risk of heavy metals, perchlorate, and/or unnatural or other ingredients.

14
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 15 of 26 PagelD: 15

54. Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,
attorneys’ fees, costs, and any other just and proper relief available thereunder for Defendant’s
failure to deliver goods conforming to their implied warranties and resulting breach.

COUNT II

Fraudulent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively,

the State Subclasses)

55. Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

56. Defendant falsely represented to Plaintiffs and the Class that their Baby Foods are:

a. Natural;
b. Appropriate for certain “Stage[s]” of babies; and
c. “real food for babies.”

57. Defendant intentionally, knowingly, and recklessly made these misrepresentations
to induce Plaintiffs and the Class to purchase its Baby Foods.

58. Defendant knew that their representations about the Baby Foods were false in that
the Baby Foods contained, or were at risk of containing, levels of heavy metals, perchlorate, and/or
unnatural or other ingredients that do not conform to the products’ labels, packaging, advertising,
and statements. Defendant allowed its packaging, labels, advertisements, promotional materials,
and websites to intentionally mislead consumers, such as Plaintiffs and the Class.

59. Plaintiffs and the Class did in fact rely on these misrepresentations and purchased
the Baby Foods to their detriment. Given the deceptive manner in which Defendant advertised,
tepresented, and otherwise promoted the Baby Foods, Plaintiffs’ and the Class’s reliance on
Defendant’s misrepresentations was justifiable.

60. Asa direct and proximate result of Defendant’s conduct, Plaintiffs and the Class

have suffered actual damages in that they purchased Baby Foods that were worth less than the

15
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 16 of 26 PagelD: 16

price they paid and that they would not have purchased at all had they known of the risk and/or
presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform
to the products’ labels, packaging, advertising, and statements.

61. Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

COUNT IV
Fraud by Omission Against Defendant on Behalf of the Class (or, alternatively, the State
Subclasses)
62. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

63. Defendant concealed from and failed to disclose to Plaintiffs and the Class that their
Baby Foods contained, or were at risk of containing, heavy metals, perchlorate, and/or unnatural
or other ingredients that do not conform to the products’ labels, packaging, advertising, and
statements.

64. Defendant was under a duty to disclose to Plaintiffs and the Class the true quality,
characteristics, ingredients and suitability of the Baby Foods because: (1) Defendant was in a
superior position to know the true state of facts about its products; (2) Defendant was in a superior
position to know the actual ingredients, characteristics, and suitability of the Baby Foods for
consumption by babies; and (3) Defendant knew that Plaintiffs and the Class could not reasonably
have been expected to learn or discover that the Baby Foods were misrepresented in the packaging,
labels, advertising, and websites prior to purchasing the Baby Foods.

65. The facts concealed or not disclosed by Defendant to Plaintiffs and the Class are
material in that a reasonable consumer would have considered them important when deciding

whether to purchase the Baby Foods.

16
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 17 of 26 PagelD: 17

66. Plaintiffs and the Class justifiably relied on the Defendant’s omissions to their
detriment. The detriment is evident from the true quality, characteristics, and ingredients of the
Baby Foods, which is inferior when compared to how the Baby Foods are advertised and
represented by Defendant.

67. As adirect and proximate result of Defendant’s conduct, Plaintiffs and the Class
have suffered actual damages in that they purchased Baby Foods that were worth less than the
price they paid and that they would not have purchased at all had they known of the risk and/or
presence of heavy metals, perchlorate, and/or unnatural or other ingredients that do not conform
to the products’ labels, packaging, advertising, and statements.

68. Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

COUNT V
Negligent Misrepresentation Against Defendant on Behalf of the Class (or, alternatively, the
State Subclasses)

69. Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

70. Defendant had a duty to Plaintiffs and the Class to exercise reasonable and ordinary
care in the formulation, testing, manufacture, marketing, distribution, and sale of the Baby Foods.

71. Defendant breached its duty to Plaintiffs and the Class by formulating, testing,
manufacturing, advertising, marketing, distributing, and selling products to Plaintiffs and the Class
that do not have the ingredients, qualities, characteristics, and suitability for consumption as

advertised by Defendant and by failing to promptly remove the Baby Foods from the marketplace

or to take other appropriate remedial action.

17
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 18 of 26 PagelD: 18

72. Defendant knew or should have known that the ingredients, qualities, and
characteristics of the Baby Foods were not as advertised or suitable for their intended use,
consumption by infants, and were otherwise not as warranted and represented by Defendant.
Specifically, Defendant knew or should have known that: (1) certain Baby Foods were not natural
because they contained, or were at risk of containing, levels of perchlorate; (2) the Baby Foods
were not nutritious, superior quality, pure, natural, healthy and safe for consumption because they
contained, or had a risk of containing, levels of heavy metals, perchlorate, and/or other unnatural
ingredients or contaminants that do not conform to the packaging; (3) the Baby Foods were
adulterated, or at risk of being adulterated, by heavy metals and perchlorate; and (4) the Baby
Foods were otherwise not as warranted and represented by Defendant.

73. Asa direct and proximate result of Defendant’s conduct, Plaintiffs and the Class
have suffered actual damages in that they purchased Baby Foods that were worth less than the
price they paid and that they would not have purchased at all had they known they contained, or
were at risk of containing, heavy metals, perchlorate, and/or unnatural or other ingredients that do
not conform to the products’ labels, packaging, advertising, and statements.

74. Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available.

COUNT VI
Unjust Enrichment Against Defendant on Behalf of the Class (or, alternatively, the State
Subclasses)
75. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

18
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 19 of 26 PagelD: 19

76. Substantial benefits have been conferred on Defendant by Plaintiffs and the Class
through the purchase of the Baby Foods. Defendant knowingly and willingly accepted and enjoyed
these benefits.

77. Defendant either knew or should have known that the payments rendered by
Plaintiffs and the Class were given and received with the expectation that the Baby Foods would
have the qualities, characteristics, ingredients, and suitability for consumption represented and
warranted by Defendant. As such, it would be inequitable for Defendant to retain the benefit of
the payments under these circumstances.

78. Defendant’s acceptance and retention of these benefits under the circumstances
alleged herein make it inequitable for Defendant to retain the benefits without payment of the value
to Plaintiffs and the Class.

79. Plaintiffs and the Class are entitled to recover from Defendant all amounts
wrongfully collected and improperly retained by Defendant, plus interest thereon.

80. Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,
attorneys’ fees, costs, and any other just and proper relief available under the laws.

COUNT VII

Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law,

73 Pa. Cons. Stat. Ann. §§201-1 et seq. (the “UTPCPL”) on Behalf of Plaintiffs Henry and
Jackson and the Pennsylvania Sub-Class

81. Plaintiffs incorporate by reference and reallege each and every allegation contained
above, as though fully set forth herein.

82. Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 Pa. Cons.
Stat. Ann. §§201-1 et seq. (the “UTPCPL”) makes unlawful “unfair methods of competition and
unfair or deceptive acts or practices in the conduct of any trade or commerce.”

83. Defendant is a manufacturer, marketer, seller, and distributor of the Baby Foods.

19
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 20 of 26 PagelD: 20

84. Defendant markets and sells the Baby Foods with express warranties created on the
Products’ packaging, labeling, advertisements, marketing literature, and website regarding the
qualities, ingredients, and benefits of the Baby Foods.

85. Plaintiffs Henry and Jackson and the Pennsylvania Sub-Class purchased the Baby
Foods for personal, household, or family use.

86. Defendant misrepresented the quality of the Baby Foods and the ingredients
contained therein on its labels in violation of the UTPCPL.

87.  Defendant’s deceptive, false and misleading statements deceived Plaintiffs Henry
and Jackson and Pennsylvania Sub-Class members and deceived a substantial segment of the target
consumer audience in violation of the UTPCPL.

88. The conduct described above and throughout this Complaint took place within the
Commonwealth of Pennsylvania and constitutes unfair methods of competition or unfair or
deceptive acts or practices pursuant to §§201-2(4)(v), (vii), and (xxi) of the UTPCPL.

89. In violation of the UTPCPL, Defendant omitted and concealed material facts from
Plaintiffs Henry and Jackson and other Pennsylvania Sub-Class members regarding the quality,
characteristics, and benefits of the Baby Foods.

90. The omissions and misrepresentations described herein were likely to deceive
consumers into purchasing the Baby Foods.

91. Defendant knew or reasonably should have known that its representations about the
Baby Foods were false, that the Baby Foods contained, or were at risk of containing, heavy metals,

chemicals or toxins, and otherwise were not as warranted and represented by Defendants.

20
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 21 of 26 PagelD: 21

92. Defendant knew or should have known, at the time the Baby Foods left its control
that they contained heavy metals, chemicals or toxins, and were not made of ingredients fit for
consumption by babies.

93. Defendant’s deception is material as it influenced purchasing and payment
decisions.

94. Plaintiffs Henry and Jackson and Pennsylvania Sub-Class members have been
damaged as a direct and proximate result of defendant’s deceptive and unfair practices.

95. Defendant intended that Plaintiffs Henry and Jackson and other Pennsylvania Sub-
Class members rely on its representations, as their reliance was crucial to Defendant being able to
command a premium for the Baby Foods.

96. Defendant deceived and continues to deceive consumers about the quality and
ingredients of its Baby Foods as well as the fitness of these products for ingestion by babies. This
conduct constitutes unfair or deceptive acts or practices within the meaning of the UTPCPL. This
illegal conduct by Defendant is continuing, with no indication that it will cease.

97. Defendant’s actions in connection with the manufacture and distribution of the
Baby Foods as set forth herein, evidence a lack of good faith, honesty in fact, and observance of
fair dealing so as to constitute unconscionable commercial practices, in violation of the UTPCPL.

98. Defendant acted willfully, knowingly, intentionally, unconscionably, and with
reckless indifference when it committed these acts of consumer fraud.

99. | Defendant intended that Plaintiffs Henry and Jackson and the other Pennsylvania
Sub-Class members rely on the acts of concealment, omissions and misrepresentations regarding
the nature of the Baby Foods so that Plaintiffs Henry and Jackson and the other Pennsylvania Sub-

Class members would purchase the Baby Foods.

21
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 22 of 26 PagelD: 22

100. Plaintiffs Henry and Jackson and the other Pennsylvania Sub-Class members relied
on the acts of concealment, omissions, and misrepresentations regarding the nature of the Baby
Foods.

101. Plaintiffs Henry and Jackson and the other Pennsylvania Sub-Class members, had
Defendant disclosed to them all material information regarding the Baby Foods, would have
considered the omitted information material to their decision to purchase the Baby Foods at the
price they paid.

102. As a direct proximate result of Defendant’s misrepresentations and omissions,
Plaintiffs Henry and Jackson and the other members of the Pennsylvania Sub-Class suffered direct
economic loss by purchasing the Baby Foods at a premium, and unwarranted, price. Had Plaintiffs
Henry and Jackson and other members of the Pennsylvania Sub-Class known the heavy metals,
chemicals or toxins content of the Baby Foods, they would not have bought them, or they would
not have paid the premium price that they did.

103. Plaintiffs Henry and Jackson and Pennsylvania Sub-Class Members are entitled to
recover compensatory damages, plus interest, attorneys’ fees, and costs.

104. Defendant’s conduct was intentional, willful, wanton, malicious, and egregious,
entitling Plaintiffs Henry and Jackson and members of the Pennsylvania Sub-Class to recover
actual compensatory and statutory damages, as well as attorneys’ fees and costs of suit, to the
fullest extent.

COUNT VIII
Violation of Rhode Island’s Deceptive Trade Practices Act, R.I. Gen. Laws § 6 on Behalf of
Plaintiffs Dias and Butfinton and the Rhode Island Sub-Class

105. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

22
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 23 of 26 PagelD: 23

106. Rhode Island Deceptive Trade Practices Act § 6-13 ef seq. prohibits deceptive acts
or practices in the conduct of any business, trade, or commerce.

107. In its sale of goods throughout Rhode Island, Defendant conducts business and
trade within the meaning and intendment of Rhode Island Deceptive Trade Act § 6-13.1-1.

108. Plaintiffs Dias and Buffinton are members of the Rhode Island Sub-Class are
consumers who purchased products from Defendant.

109. Defendant violated Rhode Island Deceptive Trade Act § 6-13.1-1(6) by
representing that its Baby Foods were:

a. Natural;
b. Appropriate for certain “Stage[s]” of babies;
c. “real food for babies.”

110. This was deceptive because the Baby Foods contained, and/or had a material risk
of containing, heavy metals, perchlorate, and/or unnatural or other ingredients.

111. Defendant intentionally represented that the Baby Foods were of a particular
standard, grade, or quality when they were in fact adulterated and not fit for consumption by
babies.

112. The facts that Defendant concealed or misrepresented were material in that
Plaintiffs Dias and Buffinton and any reasonable consumer would have considered them when
deciding whether to purchase the Baby Foods.

113. Defendant’s conduct and omissions described herein repeatedly occurred in the
course of Defendant’s business and were capable of deceiving a substantial portion of the

consuming public.

23
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 24 of 26 PagelD: 24

114. Defendant has engaged and continues to engage in deceptive conduct in violation
of the Rhode Island Deceptive Trade Practices Act.

115. Defendant’s misrepresentations and deceptive acts or practices resulted in Plaintiffs
Dias and Buffinton and the Rhode Island Sub-Class suffering actual damages when they purchased
Baby Foods that were worth less than the price paid and that they would not have purchased at all
had they known of the presence, or risk of, heavy metals, perchlorate, and/or any other ingredients
or contaminants that do not conform to the packaging.

116. Defendant intended for Plaintiffs Dias and Buffinton and the members of the Rhode
Island Sub-Class to rely on its deceptive misrepresentations and conduct when purchasing its Baby

Foods.

117. Asa direct and proximate result of these violations, Plaintiffs Dias and Buffinton
and the Rhode Island Sub-Class have been harmed, and that harm will continue unless Defendant
is enjoined from misrepresenting the quality and ingredients of its Baby Foods described herein.

118. Pursuant to R.I. Gen. Law Title 6, Plaintiffs Dias and Buffinton and the Rhode
Island Sub-Class seek injunctive and declaratory relief, full refund, actual and punitive damages,

and attorneys’ fees.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Classes
proposed in this Complaint, respectfully requests that the Court enter judgment as follows:
A. Declaring that this action is a proper class action, certifying the Classes as requested
herein, designating Plaintiffs as Class Representatives, and appointing the undersigned

counsel as Class Counsel for the Classes;

24
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 25 of 26 PagelD: 25

B. Ordering Defendant to pay actual damages to Plaintiffs and the other members of the
Classes;
C. Ordering Defendant to pay restitution to Plaintiffs and the other members of the
Classes;
D. Ordering Defendant to pay punitive damages, as allowable by law, to Plaintiffs and the
other members of the Classes;
E. Ordering Defendant to pay statutory damages, as provided by the applicable state
consumer protection statutes invoked herein, to Plaintiffs and the other members of the
Classes;
F. Ordering Defendant to pay reasonable attorneys’ fees and litigation costs to Plaintiffs
and the other members of the Classes, as allowable by law;
G. Ordering Defendant to pay both pre- and post-judgment interest, as allowable by law,
on any amounts awarded; and
H. Ordering such other and further relief as may be just and proper.
DEMAND FOR JURY TRIAL
Plaintiffs demand a trial by jury of all claims in this Complaint so triable. Plaintiffs also
respectfully request leave to amend this Complaint to conform to the evidence, if such amendment
is needed for trial.
Dated: March 19, 2021 Respectfully submitted,
/s/ Liberato P. Verderame
Liberato P. Verderame
(ID# 032251997)
Marc H. Edelson (pro hac vice forthcoming)
EDELSON LECHTZIN LLP

3 Terry Drive, Suite 205
Newtown, PA 18940

 

25
Case 2:21-cv-05864-CCC-MF Document1 Filed 03/19/21 Page 26 of 26 PagelD: 26

26

Tel: 215-867-2399 (work)
Medelson@edelson-law.com

Joshua H. Grabar

GRABAR LAW OFFICE

One Liberty Place

1650 Market Street, Suite 3600
Philadelphia, PA 19103

Tel: (267) 507-6085

Fax: (267) 507-6048
Jgrabar@grabarlaw.com

Attormeys for the Plaintiffs and the Putative Classes
